DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 8, line 3, “form” appears to be a typo for “from.”
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. US 2019/0305457 (“Song”).  Regarding claim 1, Song discloses a connector assembly, comprising: an outer conductive body (210, from the lower end in figure 2 to latch 213) having a first end (lower end in figure 2) configured to mate with a corresponding electrical connector; 

an outer contact 220 slidably connected to a second end (at 213) of the outer conductive body, the outer contact configured to electrically connect with a second electrical contact of the circuit board; 
and an elastic element 222 configured to bias the outer contact in a direction away from the outer conductive body.
	Per claim 2, the center contact comprises a first end and a second end movable with respect to the first end in an axial direction of the contact, the second end being elastically biased in a direction away from the first end.
	Per claim 3, the elastic element comprises a spring 222 arranged between the outer conductive body and the outer contact.
	Per claim 4, the spring comprises an elastic arm 222 fixedly connected on a first end to the outer contact, and a second end slidably connected to the outer conductive body.
	Per claim 5, the outer conductive body comprising a bearing surface 212 extending radially therefrom and configured to slidably engage with the second end of the elastic arm.
	Per claim 6, there are a plurality of elastic arms 222 having respective first ends arranged radially about the outer contact and respective second ends engaging with the bearing surface of outer conductive body, the bearing surface arranged radially about the outer conductive body. 
s 1, 2, 3, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. US 10790624 (“Wang”).  
Per claim 1, Wang discloses a connector assembly, comprising: an outer conductive body 120 having a first end (adjacent board 2) configured to mate with a corresponding electrical connector (the pads of the board 2); 
a conductive center contact (210, 220) arranged within the outer conductive body, the center contact having a first end (adjacent board 2) configured to mate with the corresponding electrical connector (the pads of board 2) and a second end (adjacent board 1) configured to electrically connect with a first electrical contact of a circuit board 1; 
an outer contact 110 slidably connected to a second end (at lead line 121a) of the outer conductive body, the outer contact configured to electrically connect with a second electrical contact of the circuit board 1; 
and an elastic element 130 configured to bias the outer contact in a direction away from the outer conductive body.
	Per claim 2, the center contact comprises a first end (end of 210) and a second end (end of 220) movable with respect to the first end in an axial direction of the contact, the second end being elastically biased (via spring 230) in a direction away from the first end.
	Per claim 3, the elastic element 130 comprises a spring arranged between the outer conductive body and the outer contact. 
Per claim 7, the spring comprises a coil spring arranged over the outer conductive body.  In particular, the coil spring is arranged over cylinder 122 of the outer conductive body.
.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Duquerroy et al. US 6758680 (“Duquerroy”).  Regarding claim 8, Wang does not shown the pads of the board 1.  Duquerroy discloses a coaxial connector for mating with board 15, where board 15 includes a first contact 61 formed on the circuit board; and a second contact 60 formed on the circuit board.  It would have been obvious to form the contacts on the Wang board 1 as taught in Duquerroy, including first and second contacts as taught in Duquerroy.   The reason for doing so would have been to have the connector operate as intended as an RF coaxial as noted in Wang, col. 1, lines 1-40.   
To the extent that Duquerroy does not explicitly state that the first and second contacts are isolated from each other, the examiner takes Official notice that it was known in the art for coaxial connector to have the inner contact isolated from the outer ground contact in order to shield the inner signal contact.  It would have been obvious that in the Duquerroy board 15, the contact 60 would be isolated from the contact 61 as was well known in the art. 
	Per claim 9, the Duquerroy first contact 61 comprises a generally circular shape (col. 2, lines 60-65) having a diameter greater than that of the movable second end of the center contact.  See e.g., figures 1 and 6.  Note that in both Duquerroy and Wang, the diameter of the movable second end of the center contact decreases toward the free end of the contact to a very small contact section at the end of the contact where the contact is in contact with the pad of the circuit board.   It would have been obvious to configure the Wang board 1 pads as taught 
	Per claim 10, as taught in Duquerroy, the second contact at least partially surrounds the first contact.
Per claim 11, the Duquerroy second contact comprises an arcuate shape extending over at least 240 degrees of arc length with respect to an axis of curvature of the second contact (see Duquerroy figure 6).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto US 10193252. 
Per claim 1, Sakamoto discloses a connector assembly, comprising: an outer conductive body 16 having a first end (upper in figure 3) configured to mate with a corresponding electrical connector; 
a conductive center contact (18) arranged within the outer conductive body, the center contact having a first end at 19a configured to mate with the corresponding electrical connector and a second end at 20a configured to electrically connect with a first electrical contact 12a of a circuit board 10; 
an outer contact 22 slidably connected to a second end of the outer conductive body, the outer contact configured to electrically connect with a second electrical contact 12b of the circuit board; 
.

Claims 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto US 10193252.
Per claim 8, there is a circuit board 10 including first contact 12a and second contact 12b.  To the extent that Sakamoto does not explicitly state that the first and second contacts are isolated from each other, the examiner takes Official notice that it was known in the art for coaxial connector to have the inner contact isolated from the outer ground contact in order to shield the inner signal contact.  It would have been obvious that in the Sakamoto board 10, the contact 12a would be isolated from the contact 12b as was well known in the art. 
Per claim 14, Sakamoto discloses an electronic device comprising:
a housing 2; 
a printed circuit board 10 arranged within the housing and comprising a first electrical contact 12a and a second electrical contact 12b implicitly electrically isolated from the first electrical contact; 
a connector assembly 13 arranged within the housing and including:
an outer conductive body 16 having a first end (upper in figure 3) configured to mate with a corresponding electrical connector;
a conductive center contact 18 arranged within the outer conductive body, the center contact having a first end (at 19a)  configured to mate with the corresponding electrical 
an outer contact 22 slidably connected to a second end of the outer conductive body, the outer contact in electrical contact with the second electrical contact of the circuit board; and
an elastic element 23 biasing the outer contact in a direction away from the outer conductive body and into contact with the second electrical contact of the circuit board.
To the extent that Sakamoto does not explicitly state that the first and second contacts are isolated from each other, the examiner takes Official notice that it was known in the art for coaxial connector to have the inner contact isolated from the outer ground contact in order to shield the inner signal contact.  It would have been obvious that in the Sakamoto board 10, the contact 12a would be isolated from the contact 12b as was well known in the art. 
Per claim 15, the elastic element comprises a spring arranged between the outer conductive body and the outer contact.
Per claim 16, the center contact and outer contact are configured to maintain electrical contact with the first and second electrical contacts of the circuit board over a plurality of discrete positions (e.g. the position shown in figure 3 and the position where the contact 22 is fully extended away from the outer conductive body) of the circuit board relative to the connector in an axial direction of the connector.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Conger et al. US 10658774 (“Conger”).


a first housing section 14c receiving the outer conductive body; and
a second housing section (14a, 14b) coupled to the first housing section, wherein the circuit board is enclosed in the second housing section.
   Sakamoto does not state that the circuit board 10 is fixedly attached to the second housing section (see col. 7, line 65 – col. 8, line 30).   Conger discloses a similar device including board (labeled B in annotated figure 15a below that is fixedly attached to housing (labeled H below) via a screws (labeled S below).  It would have been obvious to fix the Sakamoto board 10 in the housing as taught in Conger using a screw.  In particular, it would have been obvious to fixedly attach the Sakamoto board to the housing once board is properly located in the housing, as shown in Conger.   The reason for doing so would have been to prevent faulty connections between the board and connector due to the board shaking within the housing as would have been obvious.

    PNG
    media_image1.png
    1852
    1430
    media_image1.png
    Greyscale

s 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Duquerroy in view of Mano et al. US 2011/0279675 (“Mano”).  Regarding claim 14, Duquerroy discloses an electronic device comprising: a printed circuit board 15 arrangeable within a housing and comprising a first electrical contact 61 and a second electrical contact 60; 
a connector assembly arrangeable within a housing and including:
an outer conductive body 31 having a first end (at 39) configured to mate with a corresponding electrical connector;
a conductive center contact (44, 46) arranged within the outer conductive body, the center contact having a first end (at 48) configured to mate with the corresponding electrical connector and a second end (at lead line 41) in electrical contact with the first electrical contact 61 of the circuit board 15;
an outer contact 32 slidably connected to a second end of the outer conductive body, the outer contact in electrical contact with the second electrical contact 60 of the circuit board; and
an elastic element 35 biasing the outer contact in a direction away from the outer conductive body and into contact with the second electrical contact of the circuit board.
Duquerroy does not show a housing for the assembly.  Mano discloses a housing 1 enclosing substrates 6 and 9, analogous to Duquerroy substrates 4 and 15.  It would have been obvious to housing the Duquerroy assembly, including the boards 4 and 15 and connector 30, in a housing, such as taught in Mano.  The reason for doing so would have been to protect the boards and connector from damage and exposure as was known in the art.

Per claim 15, the elastic element 35 comprises a spring arranged between the outer conductive body and the outer contact.
Per claim 16, the center contact and outer contact are inherently configured to maintain electrical contact with the first and second electrical contacts of the circuit board over a plurality of discrete positions of the circuit board relative to the connector in an axial direction of the connector.  In particular, the contacts are electrically connected in a first position such as shown in figure 5 and in a second position where shoulders 37 and 38 abut and shoulders 49 and 50 abut.
Per claim 17, a contact area defined by the first electrical contact (see figure 6) is greater than a contact area defined by the movable second end of the center contact (see figure 5), and a contact area of the second electrical contact (see figure 6) is greater than a contact area defined by the outer contact (see figure 5) such that the connector remains in electrical connection with the first and second electrical contacts in a plurality of discrete radial positions (labeled P1 and P2 in annotated figure 6 below) of the circuit board relative to the connector.   Note that the rounded ends of the center contact and outer contact create relatively small contact areas as shown in figure 5 below.

    PNG
    media_image2.png
    3289
    2542
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    3256
    2491
    media_image3.png
    Greyscale
  

s 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2019/0280439 (“Ni”) in view of Duquerroy and Mano.
Regarding claim 14, Ni discloses an electronic device comprising:
a printed circuit board (1, see paragraph 0024) arranged within the housing and comprising (implicitly, see paragraph 0019) a first electrical contact and a second electrical contact (paragraph 0016) implicitly electrically isolated from the first electrical contact; 
a connector assembly arranged within the housing and including:
an outer conductive body 120 having a first end configured to mate with a corresponding electrical connector 2;
a conductive center contact (210, 220) arranged within the outer conductive body, the center contact having a first end 222 configured to mate with the corresponding electrical connector and a second end  210 in electrical contact with the first electrical contact of the circuit board (paragraph 0019);
an outer contact 110 slidably connected to a second end of the outer conductive body 120, the outer contact in electrical contact with the second electrical contact of the circuit board; and
an elastic element 150 biasing the outer contact in a direction away from the outer conductive body and into contact with the second electrical contact of the circuit board.   
To the extent that Ni does not explicitly show the first and second contacts of the circuit board 1, Duquerroy discloses the well known contacts/pads (60, 61) of circuit board 15.  It would have been obvious to configure the Ni circuit board with electrical pads as taught in Duquerroy.   The reason for doing so would have been to have the device operate as intended.

Ni does not show a housing.  Mano discloses a housing 1 enclosing substrates 6 and 9, analogous to Ni boards 1 and 2.  It would have been obvious to housing the Ni assembly, including the boards 1 and 2 and the connector, in a housing, such as taught in Mano.  The reason for doing so would have been to protect the boards and connector from damage and exposure as was known in the art.
Per claim 18, the outer contact defines a plurality of contact tabs 111 extending from an end thereof opposite the outer conductive body, the tabs configured to abut the second electrical contact of the circuit board.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell et al. US 10424424 (“Farrell”).   Regarding claim 19, Farrell discloses a connector assembly, comprising: 
a first electrical connector 100 including: a first outer conductive body 104; 
a first dielectric body 106 arranged within the first outer conductive body; and 
a first conductive center contact 102 arranged within the first dielectric body; 
a second electrical connector 200 mateable with the first electrical connector, including: a second outer conductive body 204; 

a second conductive center contact 202 arranged within the second dielectric body, wherein in a mated state of the first and second electrical connectors, the first and second outer conductive bodies and the first and second conductive center contacts are electrically connected; and 
an elastic bushing (108, 140) arranged between and contacting opposing faces of the first and second dielectric bodies with the first and second electrical connectors in the mated state (col. 6, lines 55-60).
Per claim 20, the elastic bushing is arranged within an interior of the outer conductive body of the first electrical connector and defines an opening formed therethrough receiving the conductive center contact of the first electrical connector. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833